Norval, J.,
dissenting.
I do not agree to the conclusion reached, and state the grounds for my dissent: The trial court declined to receive oral testimony in resistance of the motion to discharge the attachment. The practice in the different states is not uniform as to the trial of issues raised by a motion for the dissolution of. an attachment. In some of the states the evidence is confined to affidavits and counter affidavits; in some, the motion is determined upon oral evidence; and in other states either affidavits or oral testimony may be received. The manner of proof is generally regulated by the statutes, and this is true in this state. By section 236 of the Code of Civil Procedure it is provided: “If the motion be made upon affidavits on the part of the defendant, or papers, or evidence in the case, but not otherwise, the plaintiff may oppose the same by affidavits or other evidence, in addition to that on which the order of attachment was made.” The contention is that it is discretionary with the trial court whether it will permit oral evidence to be used in resistance of a motion to vacate an order of attachment. It is competent on the hearing of such motion for the plain*464'tiff to introduce affidavits or any other proper evidence. There is nothing in the statute which makes it discretionary with the court whether it will receive oral evidence or exclude it, and we have no right to confer such discretion by judicial interpretation. The language of the statute is, “the plaintiff may oppose the same by affidavits or other evidence,” and not “by affidavits or other evidence, in the discretion of the court.” The statute gives the litigant the right to determine for himself whether he will use. affidavits on the hearing, or take the testimony of witnesses before the court. (Robinson v. Morrison, 2 App. D. C., 105; Hale v. Richardson, 89 N. Car., 62.)
Tyler v. Safford, 24 Kan., 580, does not decide that it is discretionary with the court whether it will allow witnesses to be examined orally on the hearing of a motion to dissolve an attachment. In that case plaintiff presented his own affidavit in support of the attachment, and it was held not erroneous to permit the defendant to cross-examine orally the plaintiff upon the subject-matter of said affidavit. Moreover, that case is based entirely upon State v. Stackhouse, 24 Kan., 445, which was a criminal prosecution, and involved the right of the court, independent of any statute, on the hearing of a motion in such case, to permit a witness to be called before it, and examined orally. It was ruled that it was discretionary with the court whether it would allow proofs to be made in that manner or not.
If it be true, as contended, that our statute does not give to a plaintiff in attachment the absolute right to introduce oral testimony upon the hearing of a motion to discharge, but that the mode of proof is confided to the ' discretion of the trial court, then this cause should be reversed for an abuse of discretion, as will be presently disclosed. The affidavit on which the attachment was issued charged that the defendants transferred their property for the purpose of defrauding their creditors. The motion to discharge put in issue the truthfulness of said *465averment, and the testimony relating thereto was very conflicting. There was read, in support of the motion, the affidavit of Walter W. Scott, one of the defendants, which tended to establish the Iona fides of the sale of the prop'erty, and yet the court below refused to allow counsel for plaintiffs to examine orally before the court, the said Walter W. Scott, upon the subject covered by his affidavit. This ruling could not have been otherwise than prejudicial to the rights of plaintiffs, and was diametrically opposed to the practice sanctioned in Tyler v. Safford, 24 Kan., 580. The use of affidavits is a very unsatisfactory method of trying an issue of fact, and more especially is this true when the question of fraud is involved, since affidavits frequently are couched in the language of counsel, instead of that of witness, and do not always contain all the facts. An oral examination, in the presence of the court, of Walter W. Scott might have disclosed that the property was transferred with the intent of defrauding creditors. The order vacating the attachment should be reversed.